DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection – 35 U.S.C 112
Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The pending claims recite processing request for “resource”, but the claims do not define what “resource” is.  Resource can be interpreted to be a great range of things, including money, computer storage, building materials, human resources, etc.  The claims read on large range of inventions that the Applicant did not intent to, and it is impossible for Examiner to conduct a meaningful search.  For the purpose of this Office Action, Examiner interprets resource as monetary fund.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards processing request for a first party to provide resource to a second party (such as request for fund transfer).  The concept is clearly related to managing transaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards processing request for a first party to provide resource to a second party (such as request for fund transfer).  The concept, as recited in independent claims 1, 15, and 20, comprises receiving an indication from a first party to provide resources to a second party, identify a request instrument for the resource request, create a resource exchange message, couple the request instrument to the resource exchange message, and exchange the resource.  These steps reads on processing fund transfer request (i.e. resource request) with check image (i.e. request instrument), which is clearly related to managing transactions between people and a fundamental economic practice, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.  The performance of the claim limitations using generic computer components (i.e. a processing device and a memory device) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
The present claims recite a processing device and a memory device as additional elements.  The additional elements are claimed to perform basic computer functions.  In claim 1, 15, and 20, the generic computer components perform receiving indication of resource transfer (i.e. receiving data over network), identifying a request instrument (i.e. processing data), creating a resource exchange message (i.e. processing data), coupling the request instrument to the resource exchange message (i.e. processing data), and exchanging the resources (i.e. transmitting data over network).  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The claims require the exchange of resources to be done in real-time.  In the court decision of Electric Power Group v. Alstom S, the Circuit Court ruled that processing data in real time does not render the claims less abstract, since it does not require anything inventive device or technique.  The present claims are similar, since they do not recite any unconventional device or technique.  One skilled in the art would appreciate that conventional networked computers are achieve real-time processing in most situations. 
Dependent claims 2-14 and 16-19 do not recite any additional elements.  Claims 2 and 16 recite receiving request from the second entity and notify the first entity (i.e. receiving and transmitting data over network).  Claim 3 and 17 recite receiving the electronic request instrument from the second entity (receiving and transmitting data over network).  Claim 4 and 18 recite receiving an image of physical request instrument, such as a check image scan (i.e. receiving and transmitting data over network).  Claim 5 and 19 recite receiving the electronic request instrument from the first entity (i.e. receiving and transmitting data over network).  Claim 6 recites the request instrument comprises a representation a physical resource instrument (i.e. extracting data from document; also note: this limitation only defines the request instrument without reciting any processing step).  Claim 7 recites capturing interaction information from the resource request (i.e. extracting data from document).  Claim 8 recites capturing information from an image (i.e. extract data from document).  Claim 9 recites identifying routing information from the message, accessing a routing directory, and exchanging the resource (i.e. processing data and transmitting data over network).  Claim 10 and 11 recite transferring resource (i.e. transmitting data over network).  Claim 12 recites settling in real-time (note: real-time processing does not require anything other than off the shelf computers).  Claim 13 and recite accessing a portal to monitor a plurality of interactions (i.e. accessing book-keeping data).  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.
The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processing device and a memory device as additional elements.  The additional elements are claimed to perform basic computer functions, as discussed earlier.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. (Pub. No.: US 2017/0069019), in view of Cook (Pub. No.: US 2018/0211340).

 	As per claim 1, 15, and 20, Kendall teaches a system for real-time interaction processing, the system comprising:
one or more memory devices with computer-readable program code stored thereon; and one or more processing devices operatively coupled to the one or more memory devices (see paragraph 0004 and 0033-0035), wherein the one or more processing devices are configured to execute the computer-readable program code to:
receive an indication from a first entity to enter into an interaction to provide resources to a second entity based on a resource request from the second entity (see paragraph 0019, 0027, and 0044, the “real time processing module” or RTPM receives message which indicates a transaction request for a payer/first entity to transfer money to a payee/second entity based on a request to enter a check by the second entity); 
identify an electronic request instrument for the resource request (see paragraph 0019, 0024, 0027, and 0044, prior art identifies a check for the resource request); 
create a resource exchange message for providing the resources to the second entity (see paragraph 0004, 0020, 0027, and 0045, prior art communicates the data extracted from check image to the debit financial institution, thus it is implied that a resource exchange message is created for the communication);
operatively couple the electronic request instrument to the resource exchange message (see paragraph 0004, 0020, 0027, and 0045, prior art communicates the data extracted from check image to the debit financial institution, thus it is implied that check data is coupled to the resource exchange message, which is then communicated to the debit financial institution); and
exchange the resources from a first entity resource pool to a second entity resource pool over a real-time resource exchange network in real-time using the resource exchange message (see paragraph 0004, 0007, 0020-0021, 0027, 0030, 0045-0046, “Member financial institutions 130, may independent of ACH 140 check clearing, agree to honor a financial transaction involving a check in order to provide customers real-time access to funds deposited by check”).
Examiner notes, the claim language, in particular the first step (i.e. receive an indication from a first entity…), is not clear with regards to whether the transaction is initiated by the first entity or the second entity.  Kendall mainly teaches a retail store, an individual using smart phone, or an online retailer requesting to deposit a check.  
Cook teaches receive an indication from a first entity to enter into an interaction to provide resources to a second entity based on a resource request from the second entity (see paragraph 0067 and Fig. 7, prior art teaches a buyer/first entity capturing an image of a check and sending the image to a server, upon the request from the title company/second entity).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Kendall with teaching from Cook to include receive an indication from a first entity to enter into an interaction to provide resources to a second entity based on a resource request from the second entity.  The modification would have been obvious, because it is merely applying a known technique (i.e. allowing the payer to submit a payment request with a check image) to a known system (i.e. payment processing system) ready to provide predictable result (i.e. save the time and hassle for the payer to send a physical check to the payee, who then must scans and uploads the check).
 	As per claim 2 and 16, Kendall teaches wherein the one or more processing devices are further configured to execute the computer-readable program code to: receive the resource request from the second entity (see paragraph 0004, 0007, and 0023, in one of the embodiments, an individual using a smart phone make deposit request by scanning check image; in this situation, the individual is the second entity who receives funding from the first entity).  Examiner notes however, Kendall does not explicitly teach notify the first entity of the resource request from the second entity.
Cook teaches notify the first entity of the resource request from the second entity (see paragraph 0070-0072 and 0086, the buyer/first entity is notified when payment is due).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Kendall with teaching from Cook to include notify the first entity of the resource request from the second entity.  The modification would have been obvious, because it is merely applying a known technique (i.e. notifying payer to pay) to a known system (i.e. payment processing system) ready to provide predictable result (i.e. remind payer to pay).
 	As per claim 3 and 17, Kendall teaches wherein receiving the resource request from the second entity further comprises receiving the electronic request instrument from the second entity along with the resource request (see paragraph 0004, 0007, and 0023, in one of the embodiments, an individual using a smart phone make deposit request by scanning check image; in this situation, the individual is the second entity who receives funding from the first entity).
 	As per claim 4 and 18, Kendall teaches wherein the electronic request instrument is identified by receiving an image of a physical request instrument captured by the first entity (see paragraph 0019, “receives data associated with a check”; also see paragraph 0022-0024).
 	As per claim 5 and 19, Kendall does not explicitly teach wherein the electronic request instrument is identified by receiving the electronic request instrument from the first entity.
Cook teaches the electronic request instrument is identified by receiving the electronic request instrument from the first entity (see paragraph 0067 and Fig. 7, prior art teaches a buyer/first entity capturing an image of a check and sending the image to a server, upon the request from the title company/second entity).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Kendall with teaching from Cook to include the electronic request instrument is identified by receiving the electronic request instrument from the first entity.  The modification would have been obvious, because it is merely applying a known technique (i.e. allowing the payer to submit a payment request with a check image) to a known system (i.e. payment processing system) ready to provide predictable result (i.e. save the time and hassle for the payer to send a physical check to the payee, who then must scans and uploads the check).
 	As per claim 6, Kendall teaches wherein the electronic request instrument comprises a representation of a physical resource instrument used to request resources in return for a product (see paragraph 0024, prior art teaches receiving data extracted from a check image, which is a representation of a physical resource instrument).
 	As per claim 7, Kendall teaches wherein creating the resource exchange message comprises capturing interaction information from the resource request or the electronic request instrument (see paragraph 0024, prior art extracts data from check image, which is the electronic request instrument).
 	As per claim 8, Kendall teaches wherein capturing the interaction information from the electronic request instrument comprises capturing information from an image of the electronic request instrument (see paragraph 0024, prior art extracts data from check image, which is the electronic request instrument).
 	As per claim 9, Kendall teaches wherein providing the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network is performed by:
identifying routing information from the resource exchange message or electronic resource instrument (see paragraph 0024 and 0039, prior art extracts routing number and account number from check image, which is the electronic request instrument);
accessing a routing directory (see paragraph 0019 and 0024, prior art teaches identifying the financial institutions involved in the transaction based on data extracted from check image; one skilled in the art would know to look up a routing directory to find out the financial institutions correspond to the extracted routing numbers); and
exchanging the resources according to the routing directory (see paragraph 0020-0021).
 	As per claim 10, Kendall teaches wherein providing the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network comprises providing the resources from the first entity resource pool to a first organization resource pool held by a resource exchange organization, and from a second organization resource pool held by the resource exchange organization to the second entity resource pool (see paragraph 0020-0021, “Once the deposit financial institution receives the credit notification indicating the debt financial institutions commitment to credit the debit amount to the deposit financial institution, the deposit financial institution may make the debt amount available to the depositing account holder for withdrawal and indicate this to the real-time processing module with a clearance notification”).
 	As per claim 11, Kendall teaches wherein providing the resources from the first entity resource pool to the second entity resource pool over the real-time resource exchange network further comprises providing the resource from the first organization resource pool to the second organization resource pool within the resource exchange organization (see paragraph 0004, 0020-0021, and 0030).
 	As per claim 12, Kendall teaches wherein the resources exchanged from the first entity resource pool to the second entity resource pool is settled in real-time (see paragraph 0004, 0020-0021, and 0030).
 	
Claim 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al. (Pub. No.: US 2017/0069019), in view of Cook (Pub. No.: US 2018/0211340), and further in view of Chen (Pub. NO.: US 2019/0333160).
As per claim 13, Kendall does not explicitly teach wherein the one or more processing devices are configured to execute the computer-readable program code to allow access to an interaction portal to monitor a plurality of interactions with resource exchanges between a plurality of entities.
Chen teaches allow access to an interaction portal to monitor a plurality of interactions with resource exchanges between a plurality of entities (see paragraph 0041, “all records can be viewed by corresponding parties in a web browser”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Kendall with teaching from Chen to include allow access to an interaction portal to monitor a plurality of interactions with resource exchanges between a plurality of entities.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing portal and report for all transactions) to a known system (i.e. payment processing system) ready to provide predictable result (i.e. allow users to store, search, and audit transactions).
 	As per claim 14, Kendall does not explicitly teach wherein the one or more processing devices are configured to execute the computer-readable program code to allow access to a report portal for reporting a plurality of interactions between a plurality of entities.
Chen teaches allow access to a report portal for reporting a plurality of interactions between a plurality of entities (see paragraph 0041, “all records can be viewed by corresponding parties in a web browser”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Kendall with teaching from Chen to include allow access to a report portal for reporting a plurality of interactions between a plurality of entities.  The modification would have been obvious, because it is merely applying a known technique (i.e. providing portal and report for all transactions) to a known system (i.e. payment processing system) ready to provide predictable result (i.e. allow users to store, search, and audit transactions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441.  The examiner can normally be reached on 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
JUN-2021